EXHIBIT 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
This Second Amendment to Amended and Restated Credit Agreement and Consent (this
“Amendment”) is entered into as of June 26, 2012, among Chiquita Brands L.L.C.,
a Delaware limited liability company (the “Borrower”), Chiquita Brands
International, Inc., a New Jersey corporation (“CBII”), each of the Lenders
party hereto and Coöperatieve Centrale Raiffeisen ‑ Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch (“Rabobank”), as the Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Borrower, CBII, the Administrative Agent and each of the Lenders
party thereto from time to time have entered into that certain Amended and
Restated Credit Agreement dated as of July 26, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement);
WHEREAS, the Borrower has requested that certain changes be made to the
Financial Covenants set forth in the Credit Agreement, that the Lenders consent
to the non-renewal of certain trademarks, and that certain other amendments be
made to the Credit Agreement; and
WHEREAS, the Administrative Agent, the Lenders, the Borrower and CBII have
agreed to the requested amendment and consent on the terms and conditions
provided herein;
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Amendments to the Credit Agreement.
1.1.    Section 1.1 of the Credit Agreement (Definitions) is hereby amended by
inserting the following definitions in appropriate alphabetical order:
“Available Liquidity” means, at any time, the sum of (i) the Unused Revolving
Commitment of the Borrower, and (ii) unrestricted cash and cash equivalents of
the Borrower and its Subsidiaries.
“Covenant Amendment Period” means the period during which either (i) the maximum
Borrower Leverage Ratio permitted pursuant to Section 5.03(a) is greater than
3.50 to 1.0, or (ii) the minimum Fixed Charge Coverage Ratio permitted pursuant
to Section 5.03(b) is less than 1.15 to 1.0.

- 1 -

--------------------------------------------------------------------------------


“Fleet Asset Basket” has the meaning set forth in Section 5.02(q).
1.2.    The first sentence of the definition of “Applicable Margin” appearing in
Section 1.1 of the Credit Agreement (Definitions) is hereby amended and restated
in its entirety to read as follows:
“Applicable Margin” shall mean, (a) with respect to each Term Loan, (i) at all
times during the Covenant Amendment Period, 3.75% per annum for Loans bearing
interest at the Base Rate and 4.75% for Loans bearing interest at the LIBOR
Rate, and (ii) at all other times, the per annum margin which is determined
pursuant to the Term Loan Pricing Grid (subject to adjustment pursuant to
Section 2.17) and added to the Base Rate or LIBOR Rate, as the case may be, for
such Term Loan, (b) with respect to each Revolving Loan, (i) at all times during
the Covenant Amendment Period, 3.75% per annum for Loans bearing interest at the
Base Rate and 4.75% for Loans bearing interest at the LIBOR Rate, and (ii) at
all other times, the per annum margin which is determined pursuant to the
Revolving Loan Pricing Grid and added to the Base Rate or LIBOR Rate, as the
case may be, for such Revolving Loan, (c) with respect to the calculation of the
Letter of Credit Fee Percentage, (i) at all times during the Covenant Amendment
Period, 4.75% per annum, and (ii) at all other times, the per annum margin which
is determined pursuant to the Revolving Loan Pricing Grid and added to the LIBOR
Rate for Revolving Loans and (d) with respect to the calculation of the
Commitment Fee Percentage, (i) at all times during the Covenant Amendment
Period, 0.75% per annum, and (ii) at all other times, the per annum margin which
is determined pursuant to the Revolving Loan Pricing Grid.
1.3.    Clause (v) of Section 2.06(c) of the Credit Agreement (Prepayments,
Mandatory Prepayments), is hereby amended by deleting the percentage “50%”
appearing therein and inserting “75%” in lieu thereof.
1.4.    Section 5.01(a)(xi) of the Credit Agreement (Affirmative Covenants,
Financial Statements, Reports) is hereby amended by (i) deleting the number “60”
appearing therein and (ii) inserting “45” in lieu thereof.
1.5.    Section 5.01(a) of the Credit Agreement (Affirmative Covenants,
Financial Statements, Reports) is hereby amended by (i) deleting the word “and”
appearing at the end of clause (xvii) thereof, (ii) deleting the period at the
end of clause (xviii) thereof and inserting “; and” in lieu thereof, and (iii)
inserting the following clause as a new clause (xix):
(xix)    At all times during the Covenant Amendment Period, as soon as available
and in no event later than 30 days after the last day of each calendar month
that is not also the last day of a fiscal quarter, a copy of the internal
Financial Statements of the Borrower Entities (prepared on a consolidated basis
and in form and substance consistent with past practice of the Borrower) for the
calendar month ended and the fiscal year to date, certified by the Chief
Accounting Officer or the Chief Financial Officer of the Borrower to present
fairly in all material respects the financial condition, results of operations
and other information reflected therein and to have been prepared in accordance
with GAAP (such internal Financial Statements of the

- 2 -

--------------------------------------------------------------------------------


Borrower Entities are subject to the omission of normal quarter end adjustments
including but not limited to adjustments from income tax calculations and
quarterly cut-off procedures and omission of footnotes and statements of cash
flows, shareholder’s equity and comprehensive income).
1.6.    Section 5.02(q) of the Credit Agreement (Negative Covenants, Fleet
Assets), is hereby amended by inserting the following words at the end thereof
“(the “Fleet Asset Basket”)”.
1.7.    Section 5.02 of the Credit Agreement (Negative Covenants), is hereby
amended by inserting the following as a new subsection (r) at the end of such
Section:
(r)    Prepayment of Indebtedness. At all times during the Covenant Amendment
Period, the CBII Entities shall not prepay, redeem, purchase, repurchase,
defease or otherwise satisfy prior to the scheduled maturity thereof any
Indebtedness (other than the Loans) except as otherwise required pursuant to the
terms of such Indebtedness (collectively, a “Prepayment”) except for a
prepayment of Indebtedness made with the proceeds of other unsecured
Indebtedness incurred by CBII and containing terms and conditions (including
terms of subordination and maturity but excluding interest rate and prepayment
or redemption premiums) no less favorable, taken as a whole, in any material
respect to the Lenders than the Indebtedness subject to such Prepayment, as
determined by the Borrower in good faith.
1.8.    Section 5.03 of the Credit Agreement (Financial Covenants), is hereby
amended by amending and restating such Section in its entirety to read as
follows:
Section 5.03.    Financial Covenants. Until the termination of the Commitments
and the satisfaction in full by the Loan Parties of all Secured Obligations
(other than any Unaccrued Indemnity Claims), the Borrower will comply, and will
cause compliance, with the following financial covenants, unless the Required
Lenders shall otherwise consent in writing:
(a)    Borrower Leverage Ratio. As of the last day of each fiscal quarter of the
Borrower ending during the relevant period set forth below, the Borrower shall
not permit the Borrower Leverage Ratio to be greater than the corresponding
ratio set forth opposite such period:

- 3 -

--------------------------------------------------------------------------------


Period(s) Ending
Borrower Leverage Ratio shall not be greater than:
Fiscal quarters ending on or about 6/30/2012 - 12/31/2012
6.50 to 1.0
Fiscal quarter ending on or about 3/31/2013
5.75 to 1.0
Fiscal quarter ending on or about 6/30/2013
4.50 to 1.0
Fiscal quarter ending on or about 9/30/2013
4.00 to 1.0
Fiscal quarter ending on or about 12/31/2013 and the end of any fiscal quarter
ended thereafter
3.50 to 1.0

provided, however, that if the Borrower elects to end the Covenant Amendment
Period pursuant to Section 5.03(f), at all times thereafter the Borrower shall
not permit the Borrower Leverage Ratio to be greater than 3.50 to 1.00 as of the
end of any fiscal quarter.
(b)    Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Borrower ending during the relevant period set forth below, the Borrower
shall not permit the Fixed Charge Coverage Ratio to be less than the
corresponding ratio set forth opposite such period:
Period(s) Ending
Fixed Charge Coverage Ratio shall not be less than:
Fiscal quarters ending on or about 6/30/2012 - 6/30/2013
1.00 to 1.0
Fiscal quarter ending on or about 9/30/2013 and the end of any fiscal quarter
ended thereafter
1.15 to 1.0

provided, however, that if the Borrower elects to end the Covenant Amendment
Period pursuant to Section 5.03(f), at all times thereafter the Borrower shall
not permit the Fixed Charge Coverage Ratio to be less than 1.15 to 1.00 as of
the end of any fiscal quarter.
(c)    Maximum Capital Expenditures. The Borrower shall not permit the aggregate
amount of Capital Expenditures (excluding any Permitted Acquisition which is
treated as a Capital Expenditure under GAAP and any reinvestment of insurance
Net Cash Proceeds and Capital Expenditures made in connection with the
acquisition of Fleet Assets) made by the Borrower Entities in any fiscal year to
exceed (i) $125,000,000 with respect to the fiscal year ending December 31,
2012, (ii) $85,000,000 with respect to the fiscal year ending December 31, 2013,
and (iii) $150,000,000 with respect to any fiscal year ending thereafter;
provided, however, that if, for any fiscal year, the amount specified in this

- 4 -

--------------------------------------------------------------------------------


Section 5.03(c) exceeds the aggregate amount of Capital Expenditures made by the
Borrower Entities during such fiscal year, the Borrower Entities shall be
entitled to make additional Capital Expenditures in the immediately succeeding
fiscal year in an amount (such amount being referred to herein as the “Capex
Carryover”) equal to such excess.
(d)    Minimum Liquidity. At all times during the Covenant Amendment Period, the
Borrower shall have Available Liquidity of at least $50,000,000.
(e)    Restriction on Certain Negative Covenants During Covenant Amendment
Period. Notwithstanding anything in Section 5.02 to the contrary, during the
Covenant Amendment Period, none of the Borrower Entities may: (1) make any
acquisitions pursuant to Section 5.02(d)(iii), (2) make any Investments pursuant
to Section 5.02(e)(xvi), (xvii), (xix) or (xxii), or (3) make any Distributions
or set apart any sum pursuant to Section 5.02(f)(ii)(F) or (iv), except
(x) Permitted Acquisitions the aggregate consideration for such acquisitions
when added to all other such acquisitions since the date hereof does not exceed
Euro 6,000,000 and (y) solely with respect to Section 5.02(e)(xvii), to the
extent (A) such Borrower Entity contractually agreed prior to the date hereof to
make such Investment or (B) the aggregate amount of such Investments when added
to all other such Investments since the date hereof do not exceed
Euro 6,000,000.
(f)    Covenant Amendment Period. The Borrower may elect to end the Covenant
Amendment Period at any time by delivering a written notice to the
Administrative Agent so long as the Borrower can demonstrate at such time, on a
pro forma basis, that the Borrower shall be in compliance with all of the
covenants set forth in this Section 5.03 that are applicable after the
termination of the Covenant Amendment Period.
2.    Consent. The Credit Agreement requires that the Required Lenders consent
to the deletion of any material “Principal Trademarks”. The Borrower has
requested that the following “Principal Trademarks” no longer constitute
“Principal Trademarks” as such trademarks are not being renewed: United States
Registration Number 1,183,170 for honeydew melon and cantaloupe, United States
Registration Number 1,906,730 for cookies and breakfast cereals, and United
States Registration Number 1,903,716 for cookies. The Required Lenders, by their
execution hereof, hereby agree to the deletion of the foregoing trademarks as
“Principal Trademarks.”
3.    No Other Amendments, Consents or Waivers. Except as expressly set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment or waiver of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Credit Documents, nor constitute a waiver of any provision of the Credit
Agreement or any of the other Credit Documents. Except for the amendment set
forth above, the text of the Credit Agreement and all other Credit Documents
shall remain unchanged and in full force and effect and the Borrower and CBII
hereby ratify and confirm their respective obligations thereunder. This
Amendment shall not constitute a modification of the Credit Agreement or any of
the other Credit Documents or a course of dealing with

- 5 -

--------------------------------------------------------------------------------


the Administrative Agent or the Lenders at variance with the Credit Agreement or
the other Credit Documents such as to require further notice by the
Administrative Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Credit Documents in the future, except as
expressly set forth herein. The Borrower and CBII acknowledge and expressly
agree that the Administrative Agent and the Lenders reserve the right to, and do
in fact, require strict compliance with all terms and provisions of the Credit
Agreement and the other Credit Documents, as amended herein. The Borrower and
CBII have no knowledge of any challenge to the Administrative Agent’s or any
Lender’s claims arising under the Credit Documents, or to the effectiveness of
the Credit Documents.
4.    Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof when, and only when, (i) the Administrative
Agent shall have received counterparts of this Amendment duly executed by the
Borrower, CBII, the Administrative Agent and the Required Lenders, and (ii) the
Administrative Agent shall have received an amendment fee, for the benefit of
each of the Lenders approving this Amendment as evidenced by their execution of
a counterpart to this Amendment, in an amount equal to 0.35% multiplied by the
sum of the Revolving Loan Commitment of such Revolving Lender and the
outstanding amount of such Lender’s Term Loan.
5.    Representations and Warranties of the Borrower and CBII. In consideration
of the execution and delivery of this Amendment by the Administrative Agent and
Lenders, the Borrower and CBII each hereby represents and warrants in favor of
the Administrative Agent and the Lenders as follows:
(a)    the execution, delivery and performance by such Person of this Amendment
and the consummation of the transactions contemplated hereby (i) are within the
corporate, limited liability company or similar power of such Person and
(ii) have been duly authorized by all necessary actions on the part of such
Person;
(b)    this Amendment has been duly executed and delivered by such Person and
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as limited by Debtor
Relief Laws relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity;
(c)    the execution and delivery by such Person of this Amendment and the
performance and consummation of the transactions contemplated hereby do not
(i) violate any Requirement of Law applicable to such Person, (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate (whether after the giving of notice or lapse of time
or both), any Contractual Obligation of such Person, (iii) result in the
creation or imposition of any Lien (or the obligation to create or impose any
Lien) upon any property, asset or revenue of such Person or (iv) violate any
provision of any existing law, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority to which it is subject, except, in
each case in each of clauses (i), (ii), (iii) and (iv) above, where such breach
or violation could not reasonably be expected to have a Material Adverse Effect;



- 6 -

--------------------------------------------------------------------------------


(d)    other than any such matters that may be required of a Lender that is not
a US Person in connection with its involvement in the transactions contemplated
by this Amendment, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including the shareholders of any Person) is required in connection with
the execution and delivery of this Amendment by such Person or its performance
or consummation of the transactions contemplated hereby, except for those which
have been made or obtained and are in full force and effect;
(e)    all Governmental Authorizations for the due execution, delivery,
recordation, filing or performance by such Person of this Amendment, or further
consummation by such Person of the transactions contemplated hereby, have been
duly obtained and are in full force and effect without any known conflict with
the rights of others and free from any unduly burdensome restrictions, except
where any such failure to obtain such Governmental Authorizations or any such
conflict or restriction could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(f)    no Default has occurred and is continuing; and
(g)    all Credit Documents to which such Person is a party, including, without
limitation, the Credit Agreement, constitute valid and legally binding
obligations of such Person and are enforceable against such Person in accordance
with the terms thereof, except as limited by Debtor Relief Laws relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.
6.    Counterparts. This Amendment may be executed in any number of
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile or other electronic transmission of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.
7.    Reference to and Effect on the Credit Documents. Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.
8.    Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable out‑of‑pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect hereto and thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

- 7 -

--------------------------------------------------------------------------------




9.    Headings. The captions and section headings appearing in this Amendment
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Amendment.
10.    Entire Agreement. This Amendment and each of the other Credit Documents,
taken together, constitute and contain the entire agreement of the Borrower,
CBII, the Lenders and the Administrative Agent and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.
11.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules (other than Sections 5‑1401 and 5‑1402 of the New York General
Obligations Law). The scope of the foregoing governing law provision is intended
to be all encompassing of any and all disputes that may be brought in any court
or any mediation or arbitration proceeding and that relate to the subject matter
of this Amendment, including contract claims, tort claims, breach of duty claims
and all other common law and statutory claims.
12.    Credit Document. This Amendment shall be deemed to be a Credit Document
for all purposes.
[Remainder of page intentionally left blank.]





- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.


 
BORROWER:
 
CHIQUITA BRANDS L.L.C., a Delaware limited liability company
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer



 
CBII:
 
CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer







--------------------------------------------------------------------------------




REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PARENT GUARANTOR
The undersigned heretofore executed and delivered to the Bank that certain
Parent Guarantee Agreement dated as of March 31, 2008 (the “Guaranty”). The
undersigned hereby consents to the Amendment to the Credit Agreement as set
forth above and confirms that its Guaranty, and all obligations of the
undersigned thereunder, remains in full force and effect. The undersigned
further agrees that the consent of the undersigned to any further amendments to
the Credit Agreement shall not be required as a result of this consent having
been obtained. The undersigned acknowledges that the Bank is relying on the
assurances provided herein in entering into the Amendment set forth above.




 
“PARENT GUARANTOR”
 
CHIQUITA BRANDS INTERNATIONAL, INC.
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer











--------------------------------------------------------------------------------


REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF SUBSIDIARY GUARANTORS
The undersigned heretofore executed and delivered to the Bank that certain
Subsidiary Guarantee Agreement dated as of March 31, 2008 (the “Guaranty”). The
undersigned hereby consents to the Amendment to the Credit Agreement as set
forth above and confirms that its Guaranty, and all obligations of the
undersigned thereunder, remains in full force and effect. The undersigned
further agrees that the consent of the undersigned to any further amendments to
the Credit Agreement shall not be required as a result of this consent having
been obtained. The undersigned acknowledges that the Bank is relying on the
assurances provided herein in entering into the Amendment set forth above.




 
“SUBSIDIARY GUARANTORS”
 
AMERICAN PRODUCE COMPANY
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer



 
B C SYSTEMS, INC.
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer





 
CHIQUITA FRESH NORTH AMERICA L.L.C.
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer



 
COAST CITRUS DISTRIBUTORS HOLDING COMPANY
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer




    
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 
FRESH EXPRESS INCORPORATED
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer





 
FRESH INTERNATIONAL CORP.
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer



 
TRANSFRESH CORPORATION
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer





 
VERDELLI FARMS, INC.
 
 
 
By: /s/ Joseph W. Bradley
 
Name: Joseph W. Bradley
 
Title: Vice President, Taxation & Treasurer










    
Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT AND LENDERS:
 
COÖPERATIEVE CENTRALE RAIFFEISEN ‑ BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH, as Administrative Agent and as a Lender
 
 
 
By /s/ Michael L. Laurie
 
Name: Michael L. Laurie
 
Title: Managing Director
 
 
 
By /s/ Andrew Sherman
 
Name: Andrew Sherman
 
Title: Managing Director







--------------------------------------------------------------------------------


 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By /s/ Beth A. Tiffin
 
Name: Beth A. Tiffin
 
Title: Senior Vice President

 
BARCLAYS BANK PLC, as a Lender
 
 
 
By /s/ Noam Azachi
 
Name: Noam Azachi
 
Title: Assistant Vice President

 
ROYAL BANK OF CANADA, as a Lender
 
 
 
By /s/ Gordon MacArthur
 
Name: Gordon MacArthur
 
Title: Authorized Signatory

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By /s/ Gregory S. Duchaw
 
Name: Gregory S. Duchaw
 
Title: Senior Vice President

 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By /s/ Gene Fugare
 
Name: Gene Fugare
 
Title: SVP & City President





 
BANK OF AMERICA, N.A., as a Lender
 
 
 
By /s/ Charles R. Dickerson
 
Name: Charles R. Dickerson
 
Title: Senior Vice President





--------------------------------------------------------------------------------


 
FIFTH THIRD BANK, as a Lender
 
 
 
By /s/ Megan S. Szewc
 
Name: Megan S. Szewc
 
Title: Vice President





 
RB INTERNATIONAL FINANCE (USA) LLC, as a Lender
 
 
 
By /s/ John Valiska
 
Name: John Valiska
 
Title: First Vice President
 
 
 
By /s/ Shirley Ritch
 
Name: Shirley Ritch
 
Title: Vice President





 
UNITED FCS, PCA DBA FCS COMMERCIAL FINANCE GROUP, as a Lender
 
 
 
By /s/ Daniel J. Best
 
Name: Daniel J. Best
 
Title: Vice President





 
FARM CREDIT WEST, PCA, as a Lender
 
 
 
By /s/ Ben Madonna
 
Name: /s/ Ben Madonna
 
Title: Vice President









--------------------------------------------------------------------------------


 
AGSTAR FINANCIAL SERVICES, PCA/FLCA, as a Lender
 
 
 
By /s/ Melissa Cross
 
Name: Melissa Cross
 
Title: Assistant General Counsel

 
1ST FARM CREDIT SERVICES, PCA, as a Lender
 
 
 
By /s/ Corey J. Waldinger
 
Name: Corey J. Waldinger
 
Title: Vice President, Capital Markets

 
AMMC CLO IV, Limited, as a Lender
 
 
 
By: American Money Management Corp., as Collateral Manager
 
By /s/ Chester M. Eng
 
Name: Chester M. Eng
 
Title: Senior Vice President

 
AMMC CLO V, Limited, as a Lender
 
 
 
By: American Money Management Corp., as Collateral Manager
 
By /s/ Chester M. Eng
 
Name: Chester M. Eng
 
Title: Senior Vice President











